Citation Nr: 9908624	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-00 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a compensable evaluation prior to March 
12, 1991, for residuals of shrapnel wound to scalp.

2.  Entitlement to a compensable evaluation prior to March 
12, 1990, for tinnitus, lefMattht ear.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1942 to 
March 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO granted a 
10 percent disability evaluation for residuals of shrapnel 
wound to scalp, effective March 12, 1991, and granted service 
connection for tinnitus, left ear, and assigned a 10 percent 
disability evaluation, effective March 12, 1990.

The Board has adjudicated a claim for an increased evaluation 
for residuals of shrapnel wound to scalp, currently evaluated 
as 10 percent disabling, in a separate Board decision, which 
is issued on the same day as this decision.


FINDINGS OF FACT

1.  An evaluation in excess of 0 percent for residuals of 
shrapnel wound to scalp was not factually ascertainable 
before March 12, 1991.

2.  The claim for service connection for tinnitus was 
reviewed at the veteran's request more than one year after 
the effective date of a liberalizing law or regulation and 
benefits may not be granted more than one year prior to the 
date of receipt of such request.  



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation in excess prior 
to March 12, 1991, for residuals of shrapnel wound to scalp 
have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.400; Part 4, Diagnostic 
Code 7804 (1998).

2.  An effective date earlier than March 12, 1990, is legally 
impossible.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.114 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural history

The service medical records reveal that the appellant 
sustained a gunshot wound to the head in the parietal area 
during combat in March 1945.  It was noted to have been 
moderately severe.  It was also noted that upon arrival to 
the hospital, the dressing was intact and the wound was not 
bleeding.  A debridement and suture was done at that time.  
In a separate medical record, dated March 1946, it indicated 
that the appellant had been struck by machine gun bullets in 
the occipital region of his head.  He was knocked dizzy, but 
was not unconscious.  He was hospitalized for 42 days and was 
returned to duty.  The examiner noted that neurological 
examination was completely negative.  The diagnosis entered 
at that time was post-concussion syndrome, secondary to scalp 
injuries received in combat on 19 March 1945.  At separation, 
the bullet wound was noted to be nonsymptomatic and 
examination of the appellant's ears was normal.  

Service connection for retained foreign body from the scalp, 
removed, was granted by means of a January 1967 rating 
decision and assigned a noncompensable evaluation.  The 
appellant had undergone removal of the retained foreign body 
in August 1966.

On March 12, 1991, the appellant filed a claim for (1) an 
increased evaluation for service-connected residuals of 
shrapnel wound to scalp (classified then as retained foreign 
body in the scalp, removed), which at the time was 
noncompensably disabling, and (2) service connection for 
tinnitus.  In an October 1991 rating decision, the RO 
continued the noncompensable evaluation for retained foreign 
body in the scalp, removed, and denied service connection for 
tinnitus.  The appellant appealed the decision.  

The appellant submitted private medical records from Mercer 
Medical Center, dated from February 1987 to June 1991.  Those 
records contain diagnoses of left otitis media and diagnoses 
unrelated to tinnitus and the appellant's service-connected 
residuals of shrapnel wound to scalp.  It must be noted that 
prior to these medical records, the last medical records in 
the claims file are dated 1969.

The appellant had an RO hearing in February 1992.  He 
testified that soon after he got to Normandy, a bug went into 
his ear.  He stated that when the orderly tried to get it 
out, he damaged the appellant's left ear.  He stated that 
this occurred before his head injury.  He stated immediately 
following his head injury, he began having tinnitus.  The 
appellant stated that his right ear did not bother him at 
all.  He stated that the headaches and the ringing in his 
ears really bothered him.  He stated that the ringing was 
constant and that he had headaches every day.  He stated that 
he was told that his ear was causing his dizziness.  The 
appellant stated that the area where the scar was was tender 
to touch.  He stated that he missed work (he worked for a 
railroad company) because of the ringing in the ears and the 
headaches.  

Mr. [redacted] testified that he met the appellant in the 1960s 
and worked with him at the railroad company.  He stated that 
the appellant was up on charges at work for missing so many 
days.  He stated that the appellant was not injured at the 
railroad company.  

The appellant underwent a VA examination in June 1992.  He 
reported bilateral tinnitus.  Examination of the ear showed a 
normal ear canal, normal external ear, and normal tympanic 
membrane.  There was no discharge from the ear, no evidence 
of active ear disease, no tenderness of the mastoid, and no 
evidence of an active disease in the inner or the middle ear.  
The relevant diagnosis was tinnitus.  In a September 1992 VA 
examination report, the VA examiner stated that the there was 
no skin pathology on the left external canal, the pinna, or 
the scalp. 

In April 1993, the RO continued the noncompensable evaluation 
for residuals of shrapnel wound to scalp and denied service 
connection for tinnitus.  In an August 1995 decision/remand, 
the Board remanded the claims for a compensable evaluation 
for residuals of shrapnel wound to scalp and service 
connection for tinnitus.  

The appellant underwent a VA examination in November 1995.  
The appellant complained of tinnitus related to service.  
Upon physical examination, he had normal auricle, normal ear 
canal, and normal tympanic membrane, bilaterally.  External, 
middle, and inner ear were normal.  There was no tenderness 
over the mastoid.  There was no clinical evidence of active 
disease in the ears.  The diagnosis entered was tinnitus by 
history.  Following the November 1995 examination report, the 
VA examiner was asked to clarify the etiology of the 
appellant's tinnitus.  In a separate statement from the VA 
examiner, dated January 1996, he stated that tinnitus was 
related to noise exposure.  In a November 1995 VA 
audiological evaluation, the appellant reported constant 
tinnitus in the left ear since the head injury in service.  
Specifically, he reported constant, high-pitched tinnitus, 
which was distracting.  The VA examiner noted constant 
tinnitus, left ear, in the summary of the test results.

The appellant underwent a VA examination in November 1995.  
The VA examiner noted that the appellant's claims file had 
been reviewed.  The VA examiner noted that the scar on the 
appellant's head was numb and that the appellant reported 
paresthesias in the area, noting that the appellant reported 
that it felt like pins.  Upon physical examination, the 
appellant had a 4 by 0.1 centimeter linear scar of the left 
vertex of the scalp.  There was no evidence of retained 
foreign body at this time.  The VA examiner noted that there 
was diminished sensation to touch.  The diagnosis was scar of 
the scalp as described with paresthesias and diminished 
feeling to the touch.  

The appellant underwent a VA examination in December 1995.  
The VA examiner noted that the appellant's claims file had 
been reviewed.  The VA examiner reported the appellant's 
injury in service and stated that it was unclear as to 
whether the shrapnel was embedded in the bone or not.  The 
appellant reported headaches following the incident in 
service.  Upon physical examination, the cranial nerves I 
through XII were within normal limits with exception of mild 
reduction of hearing bilaterally.  The VA examiner entered a 
diagnosis of shrapnel wound injury to scalp producing local 
pain and headache.

The appellant underwent a VA examination in August 1997.  The 
VA examiner stated that the appellant presented with a scar 
on the left side of his scalp, which was numb and pruritic at 
times.  The VA examiner stated that it was not of cosmetic 
concern.  Upon physical examination, there was a 1 centimeter 
round scar which was located on the left posterior parietal 
scalp.  Adjacent to the scar was a 2.5 by 0.2 centimeter 
linear scar, which was slightly tender to touch, but was not 
indurated.  The diagnosis entered was scar, left posterior 
parietal scalp, barely perceptible.

The appellant underwent a VA examination in December 1997.  
The appellant complained of tinnitus.  Examination of the 
appellant's ear revealed normal auricle, normal ear canal, 
and normal tympanic membrane bilaterally.  External, middle, 
and inner ear were normal.  There was no tenderness over the 
mastoid, and no clinical evidence of active disease in the 
external middle, or inner ear.  The relevant diagnosis was 
tinnitus.

In a May 1996 rating decision, the RO granted a 10 percent 
evaluation for residuals of shrapnel wound to scalp and 
assigned an effective date of March 12, 1991, the date of the 
appellant's claim.  Additionally, the RO granted service 
connection for tinnitus, left ear, and assigned a 10 percent 
disability evaluation, effective March 12, 1990, based upon 
38 C.F.R. § 3.114(a).  The appellant states that he wants an 
effective date for a compensable evaluation back to 1947.

II.  Residuals of shrapnel wound to scalp

The earliest effective date for an increased evaluation is 
that which is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(b)(2) (West 
1991); 38 C.F.R. § 3.400(o)(1) and (2) (1998); see Harper v. 
Brown, 10 Vet. App. 125, 126 (1997). 

After careful review of the medical evidence, the Board finds 
that the preponderance of the evidence is against a 
compensable evaluation prior to March 12, 1991, for residuals 
of shrapnel wound to scalp.  The RO granted the 10 percent 
disability evaluation as of the date of the appellant's claim 
for an increased evaluation for residuals of shrapnel wound 
to scalp.  Although there are private medical records which 
predate March 12, 1991, none of them relate to the 
appellant's service-connected residuals of shrapnel wound to 
scalp.  Thus, the Board finds that the RO was proper in 
granting a 10 percent evaluation effective March 12, 1991, as 
that was the date that an increased evaluation was factually 
ascertainable.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  
Prior to that date, there was no objective medical evidence 
which established a compensable evaluation for the residuals 
of shrapnel wound to scalp.

It must be noted that the appellant stated in his 
disagreement as to the effective date that he felt that the 
compensable evaluation should go back to 1947.  The appellant 
filed a claim for his head wound in April 1947.  In an April 
1947 rating decision, the RO denied service connection for 
residuals of a head wound, stating that no current disability 
had been shown.  The appellant did not appeal that decision, 
and it became final.  Clearly the effective date of service 
connection or an evaluation may not be the date of the 
original claim.  See Waddell v. Brown, 5 Vet. App. 454, 456 
(1993).  When the appellant was granted service connection 
for retained foreign body of scalp, removed, in a January 
1967 rating decision, and assigned a noncompensable 
evaluation, the appellant did not appeal the noncompensable 
evaluation.  That decision became final.  See Hazan v. Gober, 
10 Vet. App. 511 (1997).  The appellant did not state that 
his service-connected residuals of shrapnel wound to scalp 
was worse until March 12, 1991.  The Board finds that an 
effective date prior to March 12, 1991, is not warranted 
based on the facts in the record.  As stated above, there is 
no objective medical evidence in the record which would allow 
a compensable evaluation to have been factually ascertainable 
prior to March 12, 1991.

III.  Tinnitus

In the May 1996 rating decision, the RO noted that it granted 
the appellant's claim for tinnitus, left ear, based upon 
38 C.F.R. § 3.114(a) (1998).  Under 38 U.S.C.A. § 5110(g) 
(West 1991), it states the following:

Subject to the provisions of section 5101 
of this title, where compensation . . . 
is awarded or increased pursuant to any 
Act or administrative issue, the 
effective date of such award or increase 
shall be fixed in accordance with the 
facts found but shall not be earlier than 
the effective date of the Act or 
administrative issue.  In no event shall 
such award or increase be retroactive for 
more than one year from the date of 
application therefor or the date of the 
administrative determination of 
entitlement, whichever is earlier.

See also 38 C.F.R. § 3.114(a) (1998).  Under that regulation, 
VA clarifies that if a claim for service connection (or an in 
increased evaluation) is reviewed at the request of the 
claimant more than one year after the effective date of the 
liberalizing law or VA issue, that benefits may be authorized 
for a period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3) (1998).

In the May 1996 rating decision, the RO noted that a VA 
examiner had determined that the appellant's tinnitus was 
related to exposure to noise in service.  Thus, the RO 
granted service connection for tinnitus, left ear, based upon 
noise exposure in service.  Prior to March 1976, the Rating 
Schedule did not allow a compensable evaluation for tinnitus 
based upon acoustic trauma.  See 38 C.F.R. Part 4, Diagnostic 
Codes 6204, 6260, 8045, 8046 (1975).  In March 1976, 
Diagnostic Code 6260 was amended to read, "Persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma," will warrant a 10 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 6260 (1976) (emphasis added).

The Board presumes that in the RO's granting service 
connection for tinnitus, left ear, and assigning a 10 percent 
evaluation, effective March 12, 1990, that it worked under 
the premise that since the appellant's separation from 
service, his tinnitus was persistent and continuous, 
resulting in the 1990 effective date, which was one year 
prior to the date that the claimant requested service 
connection for tinnitus.  See 38 C.F.R. § 3.114(a)(3).

After having reviewed the evidence of record, the Board has 
determined that an effective date earlier than March 12, 
1990, is legally impossible.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a)(3).  Here, the appellant requested that 
the RO review a claim for service connection for tinnitus on 
March 12, 1991.  Prior to that date, there was no claim, 
informal claim, or anything else reflecting an intent to file 
a claim.  Under 38 U.S.C.A. § 5110(g) and 38 C.F.R. 
§ 3.114(a)(3), an effective date earlier than March 12, 1990, 
is legally impossible, as a claim for service connection for 
tinnitus was not filed until March 12, 1991.  The U.S. Court 
of Appeals for Veterans Claims (formerly the U.S. Court of 
Veterans Appeals) (hereinafter "the Court") has repeatedly 
established that a claim must be filed.  Crawford v. Brown, 
5 Vet. App. 33 (1993); Wells v. Principi, 3 Vet. App. 307 
(1992).  The Board is not at liberty to ignore 38 U.S.C.A. 
§ 5110(g) and 38 C.F.R. § 3.114(a)(3).

The Board notes that the appellant stated that 
"compensation" was warranted as of 1947.  Prior to March 
12, 1991, the appellant had not filed a claim for service 
connection for tinnitus, nor was there any objective medical 
evidence of a diagnosis of tinnitus prior to the appellant 
filing his claim.  As stated above, an effective date prior 
to March 12, 1990, is legally impossible.  The Court has held 
that in a case where the law, as opposed to the facts, is 
dispositive of the claim, the claim should be denied or the 
appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An effective date earlier than March 12, 1991, for the 
assignment of a 10 percent disability evaluation for 
residuals of shrapnel wound to scalp is denied.  An effective 
date earlier than March 12, 1990, for the assignment of a 
10 percent disability evaluation for tinnitus, left ear, is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


